Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1 and 11 is withdrawn in view of the LEE reference(s) (LEE et al. (US 20150014759 A1).  Rejections are shown below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a barrier layer disposed between the bit line top contact and the bit line bottom contact” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0014759 A1, hereinafter, “LEE”).  
LEE teaches Lee discloses a semiconductor device, comprising: 
a substrate (51); 
a dielectric structure (54) (¶0185) disposed over the substrate; 
a bit line bottom contact (56) (¶0180) disposed in the dielectric structure; 
a composite decoupling structure disposed between the dielectric structure (54) and the bit line bottom contact (56), wherein the composite decoupling structure comprises an air gap (66) (¶0204) and a dielectric spacer (63) (¶0206); 

a bit line (58) disposed over the bit line top contact (57).
LEE does not specifically define the materials of the dielectric spacer (63); however, LEE teaches in ¶0104, ¶0116, and ¶0181 that the materials of the dielectric spacers includes a low K dielectric material. It would have been obvious to one having ordinary skill in the art before the effective of the filing date of the claimed invention to use a low K dielectric material throughout to prevent increased parasitic coupling to other portions of the device.
Regarding claims 2 and 12, the limitation therein, “comprising a liner disposed between the bit line bottom contact and the air gaps” is met by, i.e., Fig. 10A which shows the air gaps (318) and the bit line lower portion of 306 is the bit line bottom contact; and the liner is 309.
Regarding claim 8, the limitation, “wherein the air gap has a spacer profile” is met by, i.e., Fig. 12G. Note: LEE’s air gap has a spacer profile.
Regarding claim 11, LEE further teaches a method for fabricating a semiconductor device, comprising: 
forming a dielectric structure (54) (Figs. 12A and 12B) over a substrate (51); 
forming a bit line bottom contact (56) (Figs. 12A and 12B) in the dielectric structure; 
forming a composite decoupling structure between the dielectric structure and the bit line bottom contact, wherein the composite decoupling structure comprises an air gap (66) (Fig. 12G) and a spacer (63) (Figs. 12H); 
forming a bit line top contact (57) over the bit line bottom contact (56); and 
forming a bit line (58) (Fig. 12D) over the bit line top contact.
.

Claim Rejections - 35 USC § 103
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0014759 A1 as applied to claims 1, 2, 8, and 11-12  above, and further in view of Chang et al. (US 20130093048 A1, hereinafter “Chang”).
LEE teaches forming a barrier layer which caps the air gaps and the ohmic contact layer (see, i.e., ¶0046,  …, ¶0099, .. and/or ¶0204-¶0205), but does not explicitly teach comprising a barrier layer disposed between the bit line top contact and the bit line bottom contact. 

    PNG
    media_image1.png
    496
    644
    media_image1.png
    Greyscale

Chang shows in Fig. 4, a bit line (407), a top bit line contact (405), and a bottom bit line (117); and in ¶0030 Chang teaches that the lower bit line contact may include barrier layers or the like.  Hence, it would be a matter of obvious design choice to one of ordinary skill in the pertinent art to place the barrier layer at the interface between the top bit line contact and the bottom bit line contact as suggested by Chang. Furthermore, it would be obvious to place the barrier layer at the interface between the bottom bit line contact and the top bit line contact, in order to avoid complications that might arise by placing the barrier layer either at the top of the top bit line contact or at the bottom of the bottom bit line contact.

Allowable Subject Matter
Claims 3-7, 10, 13-17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
[AltContent: rect](A) The applied reference fails to teach and/or suggest      
(i) “wherein a width of a bottom of the bit line top contact is less than a width of a top surface of the bit line bottom contact“ as claimed in claims 3 and 13.
(ii) The applied reference fails to further teach and/or suggest “wherein the bit line is asymmetrically disposed over the bit line top contact” as claimed in claims 4 and 14;
(iii) “wherein a width of a top surface of the bit line top contact is greater than a width of a bottom of the bit line top contact” as claimed in claims 5 and 15; 

(v) “comprising a capacitor contact adjacent to the bit line bottom contact, wherein the capacitor contact comprises a doped polysilicon layer, a cobalt silicide layer disposed over the doped polysilicon layer, and a tungsten contact disposed over the cobalt silicide layer” as claimed in claim 10 and 20.
(B) Regarding claims 7 and 17, the applied reference (LEE) shows in Fig. 12I, the air gap (66) is not between the dielectric spacer (63) and the dielectric structure (54)” as claimed in claims 7 and 17.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASMINE J CLARK/Primary Examiner, Art Unit 2816